Citation Nr: 1308160	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Saint Paul, Minnesota that denied service connection for a left leg disability.  In July 2012, the Board remanded the case for additional development, and it has returned for appellate review.  


FINDING OF FACT

A left leg disorder is not attributable to the Veteran's period of military service.  


CONCLUSION OF LAW

The Veteran does not have a left leg disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished for the issue being adjudicated on appeal.  Through a June 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claim of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran's service treatment records and pertinent VA treatment records have been obtained and associated with the claims file, including an October 1980 VA toxic chemical exposure examination report.  Notably, Minneapolis VA Medical Center (VAMC) treatment records from 1967 to 1970 are not of record and further attempts to locate these records would be futile.  See August 2010 Formal Finding of Unavailability.  The Veteran was appropriately notified about the missing records and invited to submit additional evidence.  

The Veteran had an adequate VA examination in December 2012.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The December 2012 VA examiner indicated that he had reviewed the claims folder.  He recited the pertinent medical history, including the Veteran's reports that he injured his left leg after jumping off a helicopter in service.  He conducted a full neurological examination and provided an opinion.  He based his rationale on the presence of non-service related etiologies.  

The Board finds that the record reflects substantial compliance with its July 2012 Remand.  The October 1980 VA toxic chemical exposure examination report and additional records from the Minneapolis VA Medical Center have been obtained.  After the newly received records were associated with the claims folder, the Veteran was afforded a December 2012 VA neurology examination.  The RO re-adjudicated the issue by way of a January 2013 supplemental statement of the case.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied and that there was substantial compliance with the terms of its July 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Service incurrence of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, __ F.3d__, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the Veteran's claimed leg disorder is not a chronic disability recognized by 38 C.F.R. § 3.309(a), and the alternative method of demonstration of a continuity of symptomatology is not applicable. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(a)(6) (iii) (2012).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Such diseases include acute and sub-acute peripheral neuropathy that manifests within weeks or months of exposure and resolves within two years of onset.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e), Note 2 (2012).  The Veteran's report of left leg sensory disturbance has not ever been assessed as peripheral neuropathy and is not considered a presumptive herbicide related disease.  However, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition such as numbness, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records do not show any complaints or findings of a left leg disorder.  In his Report of Medical History for separation, the Veteran denied having leg cramps and neuritis.  Contemporaneous Report of Medical Examination for separation showed that his lower extremities were clinically examined and deemed to be normal.  

In October 1980, the Veteran underwent a VA toxic chemical exposure examination.  He reported having indirect toxic chemical exposure in Vietnam.  Currently, he experienced numbness in the lateral aspect of his left thigh.  Clinical examination showed normal neurological function.   

The Veteran had a VA neurology consultation in December 1980 for numbness in the lateral aspect of his left thigh.  He dated its onset to service.  The examiner clinically examined the Veteran and made an illegible finding.  He commented that the Veteran wore a tight belt and jeans for work.  He assessed meralgia parethestica, which was possibly related to the tight belt with pressure on the lateral femoral.  

In his April 2008 claim, the Veteran reported that he had an unspecified left leg disorder that began in Vietnam.  

In May 2011, the Veteran recalled that he injured his left leg in service while jumping out of helicopters.  He had treatment at the St. Paul VAMC within a year of separation.  

In December 2012, the Veteran underwent a VA peripheral nerves examination.  He reported having patchy numbness on the lateral aspect of the left thigh.  He thought it was related to an in-service injury when he jumped out of a helicopter.  The examiner noted reports of constant pain, paresthesia, and numbness of the left lower extremity.  Clinical examination showed full muscle strength and normal reflexes for the left lower extremity.  Light touch sensation was decreased in the left upper anterior thigh.  No tropic changes were observed.  The examiner listed findings of mild, incomplete paralysis of the external cutaneous nerve of the thigh.  He diagnosed patchy cutaneous sensory deficit over the upper lateral aspect of the left thigh.  After reviewing the claims folder, interviewing the Veteran, and performing a clinical examination, he opined that it was less likely than not that the sensory deficit was related to service.  He commented that there was no sensory deficit on the anterior aspect of the left thigh.  He opined that the numbness described by the Veteran may be related to wearing tight clothes or a belt.  He also cited the Veteran's morbidly obese condition with recent weight gain.  

The Board considers the Veteran generally credible in his reports of numbness and recollections of an in-service injury.  38 U.S.C.A. § 1154(b); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The December 2012 VA examiner diagnosed patch cutaneous sensory deficit over the upper lateral aspect of the left thigh.  Thus, an in-service event and current disability have been demonstrated.  

The remaining issue is whether there is a nexus to service.  The Veteran asserts that he has had a continuity of symptomatology beginning in service.  In this regard, he is competent to report about symptoms capable of lay observation, such as numbness.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  However, he has not been shown to be a medical professional and is not competent to opine as to whether his left leg numbness is the result of an in-service injury or intercurrent cause.  See Woehlaert, 21 Vet. App. 456; see also Waters, 601 F.3d 1274.  Thus, his assertions are not competent evidence to show a nexus to service and in this regard, have no probative value.  Id.; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The competent evidence of a nexus is limited to the December 2012 VA examiner's negative opinion.  This medical opinion is plausible and uncontroverted by the remaining medical evidence, particularly prior findings that tight clothing was a suspected etiology for his left leg neurological disturbances.  See December 1980 VA treatment records; August 2010 VA cardiac examination report.  The Board considers the December 2012 VA medical opinion to be probative and weigh against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  In summary, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a left leg disorder is not warranted.


ORDER

Service connection for a left leg disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


